PER CURIAM.
On this appeal from a judgment for the plaintiff in a Federal Employers’ Liability Act case (45 U.S.C.A. § 51 et seq.), the principal question presented is whether the trial judge committed prejudicial error when he charged the jury upon the issue of future pain and suffering. We find that the record contains evidence to support a charge upon the issue. See Tampa Transit Lines, Inc. v. Smith, Fla.App.1963, 155 So.2d 557; Alamo v. Del Rosario, 69 App.D.C. 47, 98 F.2d 328 (1938). See also Sentilles v. Inter-Caribbean Shipping Corp., 361 U.S. 107, 80 S.Ct. 173, 4 L.Ed.2d 142 (1959).
A second point urges error because of a charge on loss of earnings. Appellant has failed to establish that the issue was not presented by the evidence.
Affirmed.